TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 22, 2018



                                     NO. 03-17-00889-CV


                                  V. C. and R. S., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee


            APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
                   AFFIRMED—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the judgment signed by the district court on December 6, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment. Therefore, the Court affirms the district court’s judgment.

Because appellants are indigent and unable to pay costs, no adjudication of costs is made.